Exhibit 10.41

RESEARCH AGREEMENT

FOR INVESTIGATOR SPONSORED CLINICAL TRIAL

This Research Agreement (“Agreement”) dated as of and effective the 12 day of
July, 2006 is made by and between

BIOENVISION Limited, whose trading office is 10 Lochside Place, Edinburgh Park,
Edinburgh EH12 9RG UK, (“BIOENVISION”)

and

Cardiff University, whose administrative offices are at 30-36 Newport Road,
Cardiff, CF24 ODE, (“Sponsor”)

WHEREAS,

a)                                      BIOENVISION has agreed, without any
involvement in the initiation or conduct of the Sponsor’s clinical trial to
provide financial support for the following Clinical Trial entitled:

AML 16 Clinical Trial:  “A TRIAL FOR OLDER PATIENTS WITH ACUTE
MYELOID LEUKAEMIA AND HIGH RISK MYELODYSPLASTC SYNDROME:
Non-Intensive Arm” — Stage 1 (up to 50 patients enrolled)
(Trial Reference ISRCTN 11036523)

b)                                     The Clinical Trial is being initiated by
the Sponsor and is to be conducted under the supervision of the Chief
Investigator, Professor Alan Burnett, at the Department of Haematology, Cardiff
University and in addition participating hospitals, who may participate
according to the conditions agreed with the Sponsor.

c)                                      This Agreement sets forth the
obligations of Chief Investigator and Sponsor as well as the nature of
BIOENVISION’S obligations.

NOW, THEREFORE, based on the foregoing premises and the mutual covenants and
agreements contained herein and other consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1.                                       GENERAL

a)                                      For the avoidance of doubt the Sponsor
agrees that BIOENVISION is neither the sponsor or co-sponsor of the Clinical
Trial nor, during the term of this Agreement or otherwise, shall BIOENVISION be
deemed to be the sponsor or co-sponsor of the Clinical Trial for any purpose
whatsoever.

b)                                     Subject to the provisions set out below
at Clause 1, it is recognised that the Sponsor intends to invite other
hospitals, institutions or investigators to participate in this Clinical Trial
under the leadership of the Sponsor and Chief Investigator, it is set out
herewith that whatever relationship this does require between the Sponsor and
these sites or investigators, it does not and shall not establish any
contractual relationship or other contractual liability or contractual
obligation of any nature whatsoever, in each case, between BIOENVISION and these
sites and/or investigators.  Further, the adding of these sites or investigators
by the Sponsor shall not affect any of the Sponsor’s obligations as the Sponsor
of the Clinical Trial, which need to be fulfilled for the Clinical Trial as a
whole, independent of the number of participating sites or investigators.  The
Sponsor is responsible for ensuring that any such participating sites and
investigators comply and act consistently with the Sponsor’s obligations and
with the rights of BIOENVISION which are set out in this Agreement.

c)                                      The Sponsor makes no representation or
warranty and Bioenvision expressly indemnifies and waives all claims against the
Sponsor arising out of or in connection with any claims relating to the
stability, safety, or toxicity


--------------------------------------------------------------------------------


of the Medicinal Product developed, formulated, packaged or manufactured in
accordance with its provision under this Agreement for the Clinical Trial.

d)                                     Bioenvision assumes all risk or loss or
claims in respect of the use of the Medicinal Product save where the Sponsor has
been negligent and/or indemnifies the Sponsor in respect of such loss or damage
and Bioenvision further warrants that the use of the Medicinal Product will not
infringe any patents or any other proprietary rights and will indemnify the
Sponsor in respect of any claims relating to such warranty.

e)                                      The Sponsor will indemnify Bioenvision
against claims arising as a result of clinical negligence and/or negligent harm
to Clinical Trial Subjects under its duty of care during the conduct of the
Clinical Trial pursuant to this Agreement.

f)                                        The Sponsor shall only be liable to
Bioenvision in respect to of the Results provided to Bioenvision to the extent
that the Sponsor has been negligent or is in wilful default in respect of the
Results and/or is in deliberate breach of the terms and conditions of this
Agreement.

g)                                     Neither Party shall be liable to the
other for any loss of profit, business, reputation, contracts, revenues or
anticipated savings for any special, indirect or consequential damage or any
nature which arises directly or indirectly out of or in connection with this
Agreement.

h)                                     Bioenvision shall indemnify and hold the
Sponsor free and harmless from any and all claims, demands, liability, losses,
actions or causes of actions, or any fines or penalties, and any and all
expenses associated therewith (including, without limiting the generality of the
foregoing, defence costs and reasonable out-of-pocket attorney’s fees), arising
out of or in connection with, are the result of, or are otherwise related to:


ANY ACT OR OMISSION OF BIOENVISION;


THE PROMOTION, DISTRIBUTION, USE, MISUSE OR SALE OF THE MEDICINAL PRODUCT
(INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ANY CLAIMS,
EXPRESS, IMPLIED OR STATUTORY, MADE AS TO THE EFFICACY OR SAFETY THEREOF);


ANY DRUG PRODUCT LABELLING OR PACKAGING;


BIOENVISION’S COMPLIANCE OR NON-COMPLIANCE WITH ANY APPLICABLE GOVERNMENTAL,
LOCAL GOVERNMENTAL, OR REGULATORY AUTHORITY LAWS OR REGULATIONS;


ANY FAILURE OF BIOENVISION TO PERFORM, IN WHOLE OR IN PART, ANY OF ITS
OBLIGATIONS HEREUNDER, OR


BIOENVISION’S MANUFACTURE OR HANDLING OF THE MEDICINAL DRUG, OR ANY ACTS OR
OMISSIONS OF BIOENVISION IN RESPECT THEREOF.

2.                                       RESPONSIBILITIES RELATED TO THE
CLINICAL TRIAL.  In Consideration of BIOENVISION providing certain financial
support set forth in this Agreement, the Sponsor agrees to assume the following
obligations:

a)                                      To provide BIOENVISION with the Protocol
which has been developed by the Chief Investigator (and any and all amendments,
modifications, supplements thereto or restatements thereof), used or to be used
in the Clinical Trial and the written approval of the same by the Central Office
for Research Ethics Committees (“COREC”).

b)                                     To permit Bioenvision to review the
design of the CRFs (Case Record Forms) for the Clinical Trial.

c)                                      To furnish BIOENVISION with a copy of
all correspondence with the COREC and/or the offices of domestic or foreign
regulatory agencies within five (5) business days of receipt or transmittal by
or the Sponsor;


--------------------------------------------------------------------------------


d)                                     To notify BIOENVISION immediately of any
action by the COREC altering their review or approval of the Clinical Trial;

e)                                      To promptly notify BIOENVISION of any
problems or potential concerns involving risk to human subjects;

f)                                        To furnish BIOENVISION with a monthly
summary status report of the research performed under the Clinical Trial in a
format to be agreed between BIOENVISION and the Chief Investigator.  The content
of this interim report is subject to the provisions of the Data Protection Act
1998;

g)                                     To furnish BIOENVISION with a complete
report of the research performed under Stage I of the non-intensive arm of the
Clinical Trial along with a publishable manuscript (the “Clinical Trial Report”)
within 90 days of the completion of the Clinical Trial.  The complete report
will be structured in a format to be discussed and agreed between BIOENVSION and
the Chief Investigator.  BIOENVISION hereby recognises that the Chief
Investigator has the right of first publication within the 60 day period
immediately following the delivery of the Clinical Trial Report to BIOENVISION. 
The Sponsor shall retain all Intellectual Property Rights in respect of the
Results of the Clinical Trial save to the extent that the provisions of clause
6(a) and/or 6(c) apply;

h)                                     To notify BIOENVISION immediately of any
changes in the status of the Chief Investigator or the Sponsor’s status at the
site(s); provided, however, that any such change in status shall be notified to
BIOENVISION in writing.

i)                                         To not use BIOENVISION’S name in any
advertising or other communication concerning this Clinical Trial other than
with the prior written consent of BIOENVISION in its sole discretion;

j)                                         To conduct the Clinical Trial in
accordance with the Protocol attached hereto as Appendix A; provided, however
that any change to the Protocol shall be notified to BIOENVISION in writing and
that BIOENVISION shall acknowledge receipt of any such notification.

k)                                      To submit promptly all changes in the
Protocol for BIOENVISION’S review.  The Sponsor also agrees to notify
BIOENVISION immediately if any subject in this Clinical Trial is simultaneously
enrolled in another Clinical Trial;

l)                                         To notify BIOENVISION of any
“serious” adverse event possibly related to CLOFARABINE, within 24 hours of
receiving notification of such an event.  For purposes of this requirement,
under ICH guidelines (ICH E2A Directive 2001/20) “serious” means any adverse
event(s) which are:

ASSOCIATED WITH THE PATIENT’S DEATH;

ASSOCIATED WITH INPATIENT HOSPITALISATION OR PROLONGED HOSPITALISATION OF THE
PATIENT;

LIFE-THREATENING TO THE PATIENT;

ASSOCIATED WITH SEVERE OR PERMANENT DISABILITY/INCAPACITY;

ASSOCIATED WITH CANCER, OR A CONGENITAL ANOMALY; OR

SIGNIFICANT FOR ANY OTHER REASON.

The Sponsor agrees to make available to BIOENVISION, promptly, and within
reporting guidelines for serious adverse events, the completed SAE Form and any
and all such records as may be reasonably necessary and pertinent to investigate
an adverse event, including, without limitation, any such adverse event which
may be associated with use of a BIOENVISION drug during the Clinical Trial;


--------------------------------------------------------------------------------


m)                                   To comply with all laws, regulations or
standards applicable to the Clinical Trial, including, but not limited to,
obligations for safety reporting, and any other requirements reporting to
regulatory authorities, informed consent, ethical review board requirements,
obtaining and documenting regulatory authorisations and CTAs and EUDRACT
documentation prior to the commencement of the Clinical Trial, archiving and
retention of records, and all other applicable principles of Good Clinical
Practice; and

n)                                     To maintain records, and to instruct
participating centres to do likewise, of the receipt, storage and administration
or dispensing of CLOFARABINE, identifying (but not necessarily by name) each
patient to whom the drug is administered or dispensed, and to make these records
available to BIOENVISION at any time requested.

o)                                     The Sponsor shall be responsible for
compliance with all laws and regulations applicable to any destruction or
disposition of CLOFARABINE at the Sponsor’s site and/or at the site of any other
institution participating in the Clinical Trial.

p)                                     To provide BIOENVISION with a copy of the
Clinical Trial Monitoring Plan, prior to the commencement of the Clinical Trial,
and to further provide BIOENVISION with a copy of the record of monitoring
visits and source data verification with each and every summary status and
complete report of the research, as detailed in section 2(f) and 2(g) of this
agreement.

3.                                       CONSIDERATION AND PAYMENTS.

a)                                      Contingent on the Sponsor’s compliance
with the obligations set forth herein, BIOENVISION shall provide the Sponsor
with an initial Clinical Trial set up payment of [****] and further payments
based on the provision of summary status reports as set out in paragraph 2(f)
and as detailed in Appendix B.  The final payment will be due on delivery of the
final Clinical Trial Report and publishable manuscript provided for in Section
2(g), in each case, as more fully described in the Financial Support Schedule
attached hereto as Appendix B.

b)                                     BIOENVISION’S payment obligations set
forth in Section 3(a) and Appendix B attached hereto are contingent upon
Sponsor’s obligation to reimburse BIOENVISION for the cost associated with the
supply of clofarabine, as detailed in the Financial Support Schedule attached
hereto as Appendix B.

c)                                      All payments by BIOENVISION under this
Section 3 shall be made within thirty (30) days of the end of the month in which
the Sponsor’s invoice (notification of meeting the respective milestone as set
in the Financial Support Schedule (Appendix B)) is received.  Each invoice shall
set forth in reasonable detail the status of the Clinical Trial or relevant
Clinical Trial report, as applicable, and the description and amount due. 
Matters in dispute shall be payable upon mutual resolution of such disputes. 
The Sponsor shall be prepared to follow up with any and all such supporting
documentation reasonably requested by BIOENVISION.

All payments by Sponsor to BIOENVISION shall be made within sixty (60) days of
the end of the month in which BIOENVISION’S Invoice is delivered.

BIOENVISION’s payment will be made to:

AML 16 Bioenvision Account

RACD Finance Department

Cardiff University

30-36 Newport Road

Cardiff

CF24 ODE

Or in such other name and/ or address as provided after BIOENVISION’S receipt of
prior written notice of such change.

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.


--------------------------------------------------------------------------------


Sponsor’s payments will be made to:

Bioenvision Limited

10 Lochside Place

Edinburgh Park

Edinburgh

EH12 9RG

Attention:  Accounts Department

Or in such other name and/ or address as provided after Sponsor’s receipt of
prior written notice of such change.

4.                                       CLINICAL TRIAL DRUG SUPPLY AND
DELIVERY.  Contingent on the Sponsor’s compliance with the obligations set forth
herein and with the terms set forth in Appendix C and the Financial Support
Schedule (Appendix B), the parties hereby agree as follows:

a)                                      The Sponsor will notify BIOENVISION of
the specific needs for each shipment of clofarabine during the conduct of the
Clinical Trial.  Each request will be activated by electronic communication from
the Trial Office in the Clinical Trials Unit, University of Birmingham
identifying the principal investigator and site in addition to detailing the
patient trial number, quantity, named pharmacist and full delivery invoice
address.

b)                                     The Sponsor must provide BIOENVISION with
a copy of the Sponsor’s COREC approval, and the EC approval of each
participating site, prior to BIOENVISION shipment of clofarabine.

c)                                      Bioenvision will be responsible for the
labelling of the Clinical Trial drug in compliance with the European Directive
2001/20/EC, (Volume 4 Good Manufacturing Practices, Annexe 13, Manufacture of
investigational medicinal products).

5.                                       PUBLICATION.

a)                                      Upon completion of each Clinical Trial,
and any prior publication of multi-centre data, or when the Clinical Trial data
are adequate (in Sponsor’s and BIOENVISION’ s reasonable judgement), the Sponsor
will prepare the data deriving from the Clinical Trial for publication.  In so
far as any publication relates to clofarabine such data will be submitted to
BIOENVISION for review and comment prior to publication.  In order to ensure
that BIOENVISION will be able to make comments and suggestions where pertinent,
material for public dissemination will be submitted to BIOENVISION for review at
least thirty (30) days prior to submission for publication, public
dissemination, or review by a publication committee.

b)                                     During the period for review of a
proposed publication referred to in clause (a) above, BIOENVISION shall be
entitled to make a reasoned request to the Sponsor that publication be delayed
for a period of up to six (6) months from the date of first submission to
BIOENVISION in order to enable BIOENVISION to take steps to protect its
proprietary information.  The Sponsor shall not unreasonably withhold consent to
such a request.

c)                                      In the event that any such Publication
does not relate to clofarabine then the Publication shall be provided to
BIOENVISION for information purposes only.


6.                                       INTELLECTUAL PROPERTY

a)                                      The Sponsor will disclose and promptly
assign to BIOENVISION in writing any improvements, inventions or discoveries
relating to clofarabine, whether or not patentable, including without limitation
any and all reformulations of clofarabine, generated by the Sponsor or one of
its agents, employees or representatives, or arising from the activities or
discoveries, whether or not patentable, generated or arising from the activities
under this Agreement relating to clofarabine conceived and/or reduced to
practice during the term of this Agreement relating to clofarabine which are
conceived or reduced to practice by the Sponsor, any co-sponsor of this Clinical
Trial and/or


--------------------------------------------------------------------------------


any employee or representative of the Sponsor or such co-sponsor or the Clinical
Trial (“the Intellectual Property Rights”).

b)                                     Any other rights in any improvements,
inventions or discoveries including Intellectual Property Rights, whether or not
patentable, generated by the Sponsor or one of its agents, employees or
representatives, or arising from the activities or discoveries, whether or not
patentable, generated or arising from the activities under this Agreement
conceived and/or reduced to practice during the term of this Agreement which are
conceived or reduced to practice by the Sponsor, any co-sponsor of this Clinical
Trial and/or any employee or representative of the Sponsor or such co-sponsor or
the Clinical Trial (“the Intellectual Property Rights”) shall belong with the
Sponsor.

c)                                      Any Intellectual Property Rights
concerning the use of clofarabine shall be the sole and exclusive property of
BIOENVISION, regardless of the source of any such improvement, invention,
reformulation or discoveries, and, during the term of this Agreement or
thereafter, as applicable, the Sponsor agrees to promptly assign or cause to be
assigned all right, title and interest in and to such Intellectual Property
Rights to BIOENVISION.

d)                                     BIOENVISION’S obligation to make final
payment for the final Clinical Trial Report set forth in Section 3(a) above
shall be contingent upon its having received any and all such Intellectual
Property Rights from the Sponsor and/or Chief Investigator.

7.                                       Term and Termination.  The term of this
Agreement shall expire upon completion of the Clinical Trial; provided, however,
that

a)                                      Either BIOENVISION or the Sponsor (the
“Terminating Party”) may terminate this Agreement with immediate effect at any
time if the other Party (the “Defaulting Party”) is (i) in breach of any of the
Defaulting Party’s obligations hereunder and fails to remedy such breach where
it is capable of remedy within 28 days of a written notice from the Terminating
Party specifying the breach and requiring its remedy; or (ii) declared insolvent
or has an administrator or receiver appointed over all or any part of its assets
or ceases or threatens to cease to carry on its business.

b)                                     A Party may terminate this Agreement
immediately on notice to the other Party with immediate effect if it is
reasonably of the opinion that the Clinical Clinical Trial should cease in the
interests of the health of Clinical Clinical Trial Patients involved in the
Clinical Clinical Trial as advised by the Clinical Trial independent Data and
Ethics Monitoring Committee.

c)                                      BIOENVISION may terminate this Agreement
on notice to the Sponsor if Professor Alan Burnett is no longer able (for
whatever reason) to act as Chief Investigator and no replacement mutually
acceptable to BIOENVISION and the Sponsor can be found.

d)                                     If BIOENVISION terminates this Agreement
for any reason pursuant to Section 8(a) above, BIOENVISION agrees that it shall
confer with the Sponsor and use its best endeavours to minimise any
inconvenience or harm to Clinical Trial Patients caused by the premature
termination of the Clinical Trial.

e)                                      If this Agreement or this Clinical Trial
is terminated for any reason prior to completion of the Clinical Trial or
BIOENVISION’s receipt of a final Clinical Trial report, the Sponsor shall


IMMEDIATELY RETURN TO BIOENVISION OR DISPOSE OF (AS INSTRUCTED BY BIOENVISION)
ALL UNUSED CLOFARABINE AND OTHER SUPPLIES PREVIOUSLY SUPPLIED BY BIOENVISION TO
THE SPONSOR’S SITE AND INSTRUCT PARTICIPATING SITES TO DO LIKEWISE.


PROMPTLY PROVIDE BIOENVISION WITH AN ITEMISED STATEMENT OF WORK PERFORMED AS OF
THE DATE OF TERMINATION CONSISTENT WITH THE FINANCIAL SUPPORT SCHEDULE (APPENDIX
B); AND


PROMPTLY REFUND TO BIOENVISION THE AMOUNT, IF ANY, BY WHICH BIOENVISION
PAYMENT(S) UNDER THIS AGREEMENT EXCEED BIOENVISION OBLIGATION.


--------------------------------------------------------------------------------



8.                                       AGREEMENT AND MODIFICATION

a)                                      This Agreement including its Appendices
contains the entire understanding between the Parties and supersedes all other
understandings and/or agreements between the parties, whether written or oral,
prior to the date hereof between the Parties relating to the Clinical Trial or
the other subject matter of this Agreement.

b)                                     BIOENVISION reserves the right to modify
and re-negotiate the terms of this agreement under the following conditions:


IF IT IS DETERMINED BY BIOENVISION THAT ASPECTS OF THE CLINICAL TRIAL CONDUCTED
WITHIN THE TERMS OF THIS AGREEMENT WOULD BE SUITABLE FOR USE AS PART OF A
REGULATORY STRATEGY FOR CLOFARABINE, BIOENVISION RESERVES THE RIGHT TO NEGOTIATE
A NEW CONTRACT WITH THE SPONSOR WHICH WOULD CONSTITUTE A SEPARATE AGREEMENT.


IF CLOFARABINE IS APPROVED BY THE EMEA FOR THE TREATMENT OF FIRST LINE ACUTE
MYELOID LEUKAEMIA, BIOENVISION RESERVES THE RIGHT TO REVIEW AND RE-NEGOTIATE THE
ENTIRE AGREEMENT, SUBJECT TO PROVIDING NO LESS THAN THREE (3) MONTHS PRIOR
WRITTEN NOTICE TO THE SPONSOR.

9.                                       GENERAL PROVISIONS:

a)                                      Independent Contractors.  In conducting
this Clinical Trial, the Sponsor will not be acting as an agent, partner, or
employee of BIOENVISION and will not have any authority to, nor will the
Sponsor, make agreements with third parties that are binding upon BIOENVISION in
any manner or nature whatsoever.

b)                                     Notices.  Unless otherwise agreed to in
this Agreement, any notice, request or other communication required to be given
pursuant to the provisions of this Agreement shall be in writing and shall be
deemed to be given when delivered in person or five business days after being
deposited in the mail, postage prepaid, certified, return receipt requested, or
two business days after being deposited with an internationally recognised
overnight courier, return receipt requested, or one business day after being
faxed, to the parties addressed as follows:

If to the Sponsor:

Geraint Jones

Director of Research and Commercial Division

Cardiff University

30-36 Newport Road

Cardiff

CF24 ODE

In respect of Serious Adverse Events:

Alan K Burnett MD

Department of Haematology

Cardiff University

Heath Park, Cardiff

CF14 4XN

If to BIOENVISION:

Hugh Griffith

Bioenvision Limited

10 Lochside Place

Edinburgh

EH12 9RG

Fax:  0131 248 3300


--------------------------------------------------------------------------------


With a copy to:

David Luci

Bioenvision, Inc

345 Park Avenue

41st Floor

New York 10154

USA

c)                                      Governing Law; Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the internal
laws England and Wales.  Each party to this Agreement agrees to be bound by the
jurisdiction of the courts located in London, England in connection with any
dispute arising under this Agreement.

d)                                     Counterparts.  This Agreement may be
signed in one or more counterparts, each of which shall be deemed an original as
against either party whose signature appears thereon, but all of which together
shall constitute one and the same instrument.

e)                                      Survival of Obligations.  In the event
of the termination of this Agreement, all obligations of the parties hereto
existing prior to termination shall remain the obligation of each such party
until discharged.  All confidentiality obligations shall survive any such
termination for a period of ten (10) years thereafter.

f)                                        Authority; No conflicts.  The Sponsor
represents and warrants to BIOENVISION that The Sponsor has full power and
authority to enter into this Agreement and entering into this Agreement does not
conflict with any other obligation of the Sponsor and/or Chief Investigator. 
The Sponsor agrees to assure that any and all other centres to be included in
the Clinical Trial(s) shall have the power and authority to participate in the
Clinical Trial(s) prior to allowing such participation in the Clinical Trial(s).

10.                                 CONFIDENTIALITY:

a)                                      Each Party further agrees to take
reasonable and appropriate measures to safeguard Confidential Information
received from the other from theft, loss or negligent disclosure to others and
to limit access to Confidential Information to those of its officers, directors
and employees who reasonably require such access in order to accomplish
performance of this Agreement.  Each Party shall take all reasonable precautions
in dealing with The Project Description and with any information documents and
papers provided to it by the other Party so as to prevent any unauthorised
person from having access to The Project Description, information, documents or
papers or to any report on or records of any tests carried out.

b)                                     The restrictions contained in this Clause
shall continue to apply after the termination of this Agreement.

c)                                      The provision of Clause 10.a shall not
apply to the whole or any part of the Confidential Information that:


IS LAWFULLY OBTAINED FREE OF ANY DUTY OF CONFIDENTIALITY OTHERWISE THAN DIRECTLY
OR INDIRECTLY FROM THE OTHER PARTY;


IS KNOWN TO THE RECEIVING PARTY AT THE TIME OF DISCLOSURE WITHOUT BREACH OF THIS
AGREEMENT BY THE RECEIVING PARTY


WAS ALREADY IN THE POSSESSION OF THE PARTY RECEIVING SUCH INFORMATION AND WHICH
THEY CAN SHOW FROM WRITTEN RECORDS OTHER THAN AS A RESULT OF A BREACH OF THIS
AGREEMENT;


IS IN THE PUBLIC DOMAIN WITHOUT OUT OR OTHER THAN AS A RESULT OF A BREACH OF
THIS AGREEMENT BY THE RECEIVING PARTY;


IS NECESSARILY DISCLOSED PURSUANT TO A STATUTORY OBLIGATION OR IS LEGALLY
REQUIRED TO BE DISCLOSED TO A REGULATORY AGENCY OR PURSUANT TO AN ORDER OF A
COURT OF COMPETENT JURISDICTION, PROVIDED THAT WHERE


--------------------------------------------------------------------------------



PERMISSIBLE THE DISCLOSING PARTY BE GIVEN AN OPPORTUNITY TO SEEK PROTECTIVE
ORDER AND FOLLOWING ANY SUCH DISCLOSURE THE CONFIDENTIAL INFORMATION SHALL
REMAIN CONFIDENTIAL INFORMATION FOR THE PURPOSES OF THIS AGREEMENT AND SHALL
REMAIN TO BE DEALT WITH ACCORDING TO THE PROVISIONS OF THIS AGREEMENT;


IS DISCLOSED WITH PRIOR WRITTEN CONSENT OF THE OTHER PARTY;


IS DISCOVERED OR DEVELOPED INDEPENDENTLY BY THE RECEIVING PARTY IN ACTIVITIES
NOT RELATED TO THE PERFORMANCE OF THIS AGREEMENT;


IS NECESSARILY DISCLOSED BY A PARTY, BY VIRTUE OF ITS STATUS AS A PUBLIC
AUTHORITY IN TERMS OF THE FREEDOM OF INFORMATION ACT (ENGLAND) 2000 SUBJECT AT
ALL TIMES TO THE PROVISIONS OF CLAUSE S.41 AND S.43 THEREOF.  ANY NOTICE BEING
RECEIVED BY EITHER PARTY PURSUANT TO THIS FOI ACT 2000 THEN THE PARTY RECEIVING
SUCH NOTICE SHALL IMMEDIATELY NOTIFY THE OTHER PARTY PRIOR TO DISCLOSING ANY
CONFIDENTIAL INFORMATION UNDER THIS AGREEMENT.  THE PARTIES HEREBY AGREE THAT
ALL AND ANY CONFIDENTIAL INFORMATION UNDER THIS AGREEMENT IS EXCEPT INFORMATION
PURSUANT TO S 41 AND S. 43 OF THE FOI ACT 2000 AND SHALL BE EXEMPT FORM
DISCLOSURE TO ANY THIRD PARTY

d)                                     Each Party further agrees to return to
the other Party, upon request, all copies of Confidential Information, except
for one record copy which may, upon written notice to the other Party, be
retained in confidence for archive purposes only.

e)                                      The receiving Party agrees to notify the
disclosing Party promptly of the date of, and the circumstances involved in, the
loss or unauthorised disclosure of any Confidential Information belonging to
such Party.

f)                                        The confidentiality and non-use
obligations imposed by this Section shall continue in force for 10 years
following termination of this Agreement.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each party has caused This Agreement to be signed by its
duly authorised officer as of the day and year written below.

Signed for an on behalf of Cardiff University
On 20th day of June 2006.

  /s/ Geraint W. Jones

 

Witness:

  /s/ A. Evans

 

 

 

Name:

  Mr. Geraint W. Jones

 

Name:

  Mrs. A. Evans

 

  Director,
  Research and Commercial Division

Address:

  26 Lonydail, Cardiff

 

Signed for an on behalf of Bioenvision Limited
On 12day of July 2006.



  /s/ Hugh Griffith

 

Witness:

  /s/ M. Adamson

 

 

 

Name:

  Hugh Griffith

 

Name:

  Moira Adamson

 

 

 

 

 

 

 

Address:

  10 Lochside Place, Edinburgh

 


--------------------------------------------------------------------------------


APPENDIX A

PROTOCOL

Updated versions of the Protocol will be notified to Bioenvision and can be
downloaded from the AML 16 Trial Web-Site.


--------------------------------------------------------------------------------


APPENDIX B

FINANCIAL SUPPORT SCHEDULE

In accordance with the Research Agreement and contingent on the Sponsors
compliance with the obligations set forth herein and those referenced in Clause
2 and 3 of the aforementioned Research Agreement, and depending on completion of
the MILESTONES BIOENVISION shall provide financial support totaling [****] as
detailed below.

Initial Payment

[****]

Upon Signature of Contract

 

 

 

2nd Payment

[****]

Upon receipt of the interim report on first 12 patients treated with clofarabine
in the Clinical Trial

 

 

 

3rd Payment

[****]

Upon receipt of the interim report on the second 12 patients treated with
clofarabine in the Clinical Trial

 

 

 

4th Payment

[****]

Upon receipt of the interim report on the second 12 patients treated with
clofarabine in the Clinical Trial

 

 

 

Final Payment and

[****]

Upon receipt of the final Clinical Trial report publishable manuscript.

 

BIOENVISION’s payment obligations set forth in Section 3 of this Research
Agreement and this Appendix B are contingent upon The Sponsor’s promptly
providing clinical data from the Clinical Trial to BIOENVISION.

Sponsor shall pay BIOENVISION for the cost associated with the supply of
clofarabine [****].

BIOENVISION shall have the right to offset amounts due and owing to Sponsor
against amounts due and owing by Sponsor to BIOENVISION under this Agreement.

--------------------------------------------------------------------------------

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.


--------------------------------------------------------------------------------


APPENDIX C

Sponsor acknowledges it is acquiring drug supply of clofarabine solely and
exclusively to properly compare and contrast treatment regimens of compounds
known or considered to be active agents in the adult AML disease indication in
performance of the investigator sponsored clinical study known as AML-16.

Sponsor further acknowledges it will acquire drug supply of clofarabine at
prevailing market rates to conduct the AML-16 clinical study regardless of
Bioenvision’s decision to either acquire or not acquire the clinical data
generated by AML-16 (and related interim and final study reports generated by
Sponsor) and that a comparison of compounds to treat adult AML would be
incomplete without inclusion of clofarabine in this multi-arm clinical study.

IN WITNESS WHEREOF, the parties have caused this Appendix C to Research
Agreement to be executed by their duly authorised officer, as of the 12 day of
July 2006.

 

BIOENVISION LIMITED

 

 

 

 

 

By:

  /s/ Hugh Griffith

 

 

 

 

Name:

Hugh Griffith

 

Title:

C.O.O.

 

 

 

 

 

CARDIFF UNIVERSITY

 

 

 

 

 

By:

  /s/ Geraint W. Jones

 

 

 

 

Name:

Mr. Geraint W. Jones

 

Title:

Director, Research and Commercial Division

 

 


--------------------------------------------------------------------------------